Citation Nr: 1113342	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-23 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease, right ankle.

2.  Entitlement to a separate evaluation for a disability of the right foot, to include the subtalar joint.  

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Justin G. Holbrook, ESQ, Widener University Veterans Law Clinic


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1979.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Wilmington, Delaware Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, denied service connection for hepatitis C and increased the Veteran's rating for degenerative joint disease of the right ankle to a 20 percent disability rating, effective June 20, 2007.

The Veteran testified at a hearing before the undersigned in September 2010.  A transcript of the hearing is of record.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that the original grant of service connection for the Veteran's right ankle disability included a lacerated heel.  This suggests that the disability encompassed more than the right ankle.  Two different VA examiners have now stated that the Veteran's symptoms are stemming from the right subtalar joint instead of the right ankle.  This is significant, as it raises the possibility of entitlement to a separate evaluation for a disability of the right foot, to include the subtalar joint.  This matter will be listed as a separate issue on the first page of this decision.  It has not been addressed by the RO, and therefore, it will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  In addition, the issue of entitlement to service connection for hepatitis C is also addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected right ankle disability is shown to be productive of marked limitation of motion.  Ankylosis of the right ankle is not demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 20 percent for the service-connected right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code, 5271 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The RO provided notice to the Veteran in an August 2007 letter, prior to the date of the issuance of the appealed November 2007 rating decision.  The August 2007 letter explained what information and evidence was needed to substantiate a claim for increased ratings as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This fulfilled the VA's duty to assist.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, he was afforded VA examinations in August 2007 and March 2010 that were fully adequate for the purposes of rendering this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Factual Background and Analysis

Entitlement to service connection for a right ankle disability with a lacerated heel was established in a May 1990 rating decision, which assigned a noncompensable evaluation for this disability.  The Veteran's current claim was received in June 2007.  The November 2007 rating decision increased the disability to a 20 percent evaluation, effective from June 20, 2007.  Since the increase during the appeal did not constitute a full grant of the benefit sought, the Veteran's claim for an increased evaluation for a right ankle disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The Veteran was evaluated pursuant to Diagnostic Codes 7805- 5271, found in 38 C.F.R. § 4.118. Diagnostic Code 5271 is for evaluating limited motion of the ankle.

Under Diagnostic Code 5271, a 10 percent evaluation is assigned for moderate limited ankle motion.  A 20 percent evaluation is warranted for marked limited ankle motion.  38 C.F.R. § 4.71a, Code 5271.  

Pursuant to 7805, scars may be rated on limitation of function of part affected.

Effective October 23, 2008, the Schedule for rating criteria that addresses the evaluation of scars was revised.  See VA Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708, 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. Part 4).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a veteran who was rated under the applicable criteria before this date.  Id.  The Board has not received a request from the Veteran to be rated under the revised criteria, and as such, that rating criteria will not be addressed at this time. 

The Board underwent a VA examination in August 2007.  He needed no assistive aids for walking. There were no constitutional symptoms of arthritis, no incapacitating episodes of arthritis, no functional limitations on standing and no functional limitations on walking.  His gait had poor propulsion.  There was no evidence of abnormal weight bearing.  No loss of bone, no inflammatory arthritis and no joint anklyosis.  X-rays demonstrated evidence of degenerative joint disease at the ankle joint.  There was no evidence of a fracture line, and no evidence of dislocation.  The Veteran was not employed.  There was no increase in symptomatology following daily activities.  Dorsiflexion was 0 to 10 degrees.  Plantar flexion was 0 to 10 degrees.  There was no additional limitation of range of motion/joint function by pain, fatigue, weakness or lack of endurance following repetitive use or during flare-ups.  

The Veteran underwent a VA examination in March 2010.  The Veteran had surgery on his ankle after the initial fracture.  Since the surgery, he reported some degree of stiffness in his ankle that had continued to persist.  He took Aleve in years past but was unable to now because of his liver transplantation.  He was referred to podiatry and fitted with an orthotic.  The orthotic provided some degree of benefit but hoped that something else might be done to help minimize the symptoms.  He reported pain in the midfoot and anterior ankle.  He noted stiffness in the dorsiflexion and noted that when he typically came down a flight of stairs he tried to keep the weight on his heel to minimize stress across the midfoot.  The examiner noted that the Veteran "ambulates quite well".  On examination, the right ankle had no significant swelling or discoloration.  He dorsiflexed to only 5 degrees, and had plantar flexion of 15 to 20 degrees.  He had limited subtallar motion with pain at the limits of motion.  He had some tenderness over the midfoot diffusely.  Color and sensation were intact.  X-rays showed mild degenerative changes to the ankle.  The diagnosis was right foot and ankle pain predominantly resulting from posttraumatic arthritis.  The subtalar joint and midfoot most severely involved.  There was some degree of arthritic change at the ankle. The examiner noted that he thought that the bulk of the symptoms were arising from the subtalar joint and midfoot and not the ankle joint.  He advised discussing with his doctors the possibility that they might allow a short course of steroids.  They also discussed additional shoe modifications that might be attempted to minimize symptoms.  It was noted that the Veteran hoped to hike the entire Appalachian Trail.

In an April 2010 letter, a VA physician noted that the Veteran reported having stiffness since his initial ankle trauma.  While he was seen by a VA orthopedic surgeon, the surgeon did not feel that arthroscopy of the ankle would help.  He felt that the symptoms were stemming from the subtalar joint and that a short course of steroids may help diminish the pain.  The physician concluded that the Veteran's symptoms stemmed from post traumatic arthritis.  A new ankle brace was to be fabricated and the hope was that this would alleviate or diminish the symptoms.  If his symptoms continued, some type of fusion might be necessary to resolve his pain.

Given its review of the medical evidence of record, the Board finds that entitlement to an increased evaluation for the Veteran's right ankle disability is not warranted.  This disability is shown to be productive of marked limited ankle motion, and marked limitation of motion is the most that the range of motion can be restricted to under the rating criteria.  Simply stated, the Veteran does not warrant a higher evaluation because he is already in receipt of the highest rating for limited ankle motion, 20 percent, under Diagnostic Code 5271.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  

The Board has considered entitlement to an increased evaluation under other rating criteria, but there are none that are applicable.  The Veteran's representative argues that the limitation of the Veteran's dorsiflexion to between zero and 10 degrees should be evaluated as 30 percent disabling under the rating criteria.  This is apparently in reference to the rating criteria for ankylosis found at 38 C.F.R. § 4.71a, Code 5270.  

Ankylosis has been defined as the stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, at 86 (27th ed. 1988).  Coyalong v. West, 12 Vet. App. 524, 528 (1999).

In this case, there is no competent medical evidence of record showing ankylosis of the right ankle.  In this regard the Board notes that the March 2010 VA examination showed limitations in right ankle range of motion, but the fact that the ankle still has motion shows that there is no ankylosis.  The April 2010 letter suggests that a fusion might be necessary in the future, at which the rating code for ankylosis may be applicable.  But until then, in the absence of a finding of ankylosis, the criteria of 38 C.F.R. § 4.71a, Code 5270 are not for application.  

The Board notes that the rating criteria for impairment of the tibia and fibula due to malunion also contemplate ankle disability.  However, in this case there is no history or evidence of malunion of the tibia and fibula, and such was not noted on the March 2010 X-ray study.  Thus, a higher evaluation cannot be awarded under any other criteria that contemplate disability of the ankle.  See 38 C.F.R. § 4.71a, Code 5262.  

The Board has considered whether there is additional loss of function as a result of repetitive use of the right ankle.  However, where a disability has been rated at the maximum level provided by the diagnostic code under which it is rated, the considerations of DeLuca do not apply.  VAOPGCPREC 36-97, 63 Fed. Reg. 31262 (1998), citing Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code).  Regardless, the August 2007 VA examiner noted that there was no additional limitation of range of motion/joint function by pain, fatigue, weakness or lack of endurance following repetitive use or during flare-ups while the March 2010 VA examiner indicated that the Veteran ambulated quite well.  Therefore, a higher rating is not warranted on this basis.

Additionally, there is no evidence that the laceration of the heel has caused limitation of motion.  Thus Diagnostic Code 7805 is not applicable.  

For these reasons, the preponderance of the evidence is against a rating in excess of 20 percent for a right ankle disability. 

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's right ankle disability is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  





ORDER

Entitlement to a rating in excess of 20 percent for degenerative joint disease, right ankle is denied.


REMAND

The Board finds that additional development is warranted in this matter before a decision on the merits can be made.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Veteran asserts that he became infected with hepatitis C as a result of receiving inoculation shots in the arm that were administered by air guns for him and 83 other newly enlisted servicemen.  The Veteran claimed that the same unsterile needle was used for everyone and that this exposure was his only risk activity for hepatitis C.

VA treatment records demonstrate a current diagnosis of hepatitis C which resulted in a liver transplant in June 2007.  

Currently, there is no competent medical opinion regarding the etiology of the Veteran's hepatitis C.  Therefore, an examination is needed so that a medical professional can review the entire medical record, consider a complete history, and provide an informed opinion as to the relationship between the Veteran's hepatitis C and service.

Furthermore, as previously noted, the Veteran's original grant of service connection for his right ankle disability included a lacerated heel.  This suggests that the disability encompassed more than the right ankle, and that there was an injury to the foot itself.  In that regard, two different VA examiners have now stated that the Veteran's symptoms are stemming from the right subtalar joint instead of the right ankle.  This is significant, as it raises the possibility of entitlement to a separate evaluation for a disability of the right subtalar joint.  However, the RO has not had an opportunity to consider whether or not the Veteran has a right foot disability that is separate and distinct from his right ankle disability, and thereby merits a separate evaluation without fear of pyramiding.  See 38 C.F.R. § 4.14.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination by a physician to determine the etiology of the current hepatitis C.  The Veteran's VA claims folder must be made available to the physician for review in connection with the examination, and the physician should acknowledge such review in the examination report. 

The examiner should comment as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hepatitis C is causally related to service, including as a result from air gun injections for inoculation upon entering service.  All conclusions should be supported by a clear rationale consistent with the evidence of record.  If the examiner is unable to express an opinion without resorting to speculation, the reasons and bases for that conclusion should be provided, and any missing evidence required to provide the requested opinion should be identified. 

2.  The Veteran should be afforded a VA orthopedic examination of his right ankle and foot.  All indicated tests and studies should be conducted.  The claims folder must be made available to the examiner for use in the study of this case.  After the review of the record and completion of the examination, the examiner should attempt to express the following opinions.
a) Does the Veteran have a current disability of the right subtalar joint or other part of the right foot in addition to his right ankle disability?
b) If the Veteran does have a current disability of the right subtalar joint or right foot, is it as likely as not that this disability has developed either as a result of the motorcycle accident in service or secondary to the right ankle disability? 
c) If the Veteran does have a current disability of the right subtalar joint or right foot and this disability is found to be either due to service or his service connected right ankle disability, does this disability result in symptomatology that is separate and distinct from the right ankle disability?  

The reasons and bases for all opinions should be included.  If the examiner finds that they are unable to express any opinion without resort to speculation, the reasons and bases for this conclusion should be noted, and any missing evidence required to provide the requested opinion should be identified.

3.  After the requested development has been accomplished, re-adjudicate the claim on appeal.  This should include adjudication as to whether or not the Veteran is entitled to a separate evaluation for a disability of the right foot, to include the subtalar joint, under 38 C.F.R. § 4.71a, Codes 5283 or 5284.  If it remains denied, issue a supplemental statement of the case, and return the case to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


